DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2022 has been entered.
As such, claims 1 and 4 have been amended, and claims 21 and 24 have been withdrawn from consideration. Currently, claims 1-14, 17-22, and 24-25 are pending, with claims 21 and 24 currently being withdrawn, and claims 1-14, 17-20, 22, and 25 are being examined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-9, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 20150051588) in view of Hutzler (EP 0795339), Vagenius (US 3428046), and Cross (GB 2153231) 
Regarding claim 1, Miller discloses a catheter system (abstract) comprising: 
an indwelling, hollow catheter 8 having a tip inserted into a person's bladder (fig. 1, distal end of catheter 12 indwelling in bladder 4), the tip having an opening 20 through which urine from the bladder passes into the catheter (fig. 3, opening 20 near distal end 12 of catheter 8);
a flexible reservoir 30 having walls bounding an interior compartment (fig. 3, bag 30 inherently has walls that bound an interior compartment); and 
a flexible, elongated tube 32 having one end connected to the catheter and an opposite end connected to the reservoir (fig. 3, tubular segment 32 connecting the catheter and bag 30), the tube being hollow for conducting urine in the catheter through the tube into the compartment of the reservoir (paragraph 0019, “As FIG. 1 shows, urine draining from the bladder 4 flows through the catheter drainage lumen 16, through the drainage lumen 22 in the connector 18 and into the drainage bag 30 (or, as shown in FIG. 3, through the intermediate tubing segment 32 and then into the bag 30).”); wherein one of the walls of the reservoir is a bottom wall (fig. 3, bag 30 would inherently have a bottom wall).
Miller fails to teach wherein the catheter has a plurality of pockets spaced apart lengthwise along an axis of the catheter and oriented at opposing angles of inclination relative to the axis of the catheter, and a flexible reservoir extending around the person’s ankle, wherein one of the walls of the reservoir is a bottom wall that engages and rests on a top of the person’s foot in use to resist downward movement of the reservoir as the reservoir is filled with urine.
However, Hutzler teaches a catheter with a plurality of pockets 13, 14, 25, and 26 spaced apart (fig 4, recesses 13, 14, 25, and 26, see translation, pg. 5, paragraph 4, “recesses 13, 14, 25, 26 are formed in this embodiment”) the plurality of pockets 13, 14, 25, 26 oriented at opposing angles of inclination relative to the axis of the catheter (fig. 4, recesses 14 and 25 are opposite each other relative to central axis, and recesses 13 and 26 are opposite to each other relative to central axis).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter disclosed in Miller to include a plurality of pockets spaced apart and oriented at opposing angles of inclination relative to the axis of the catheter, as taught by Hutzler, for the purpose of providing a suitable means to store and dispense a lubricant that continuously releases said lubricant and supports uniform distribution of said lubricant (see Hutzler translation, pg. 2, paragraph 4, “The catheter tip according to the invention thus supports the uniform distribution of the lubricant during catheterization over the entire course of the urethra or urostomy.”).
Miller, as modified by Hutzler, fails to teach wherein the plurality of pockets are spaced apart along an axis of the axis of the catheter.
However, Vagenius teaches wherein lubricant is stored within an external groove extending across an axis of the catheter  (“Figs. 8 and 9 show a tubular catheter 50 having a helical external rib 52… The external groove defined by the rib 52 can be filled with lubricant”), thereby suggesting that the plurality of pockets taught by Hutzler can be spread across lengthwise along an axis of the catheter.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of pockets disclosed in Miller, as modified by Hutzler, such that they are spaced apart lengthwise along an axis of the catheter, as taught and suggested by Vagenius, for the purpose of providing a larger surface area for lubricant to act upon, thereby allowing the entire surface of the catheter to be lubricated to improve the insertion process of the catheter. 
Miller fails to teach wherein one of the walls of the reservoir is a bottom wall that engages and rests on a top of the person’s foot in use to resist downward movement of the reservoir as the reservoir is filled with urine.
However, Cross teaches a urine drainage bag (abstract) comprising a flexible reservoir extending around a part of the user’s body (abstract, “Progressive tightening is achieved in one embodiment (Fig. 2) by using the urine chamber and a strap together to encircle the leg.”) wherein one of the walls of the reservoir is a bottom wall that is capable of engaging and resting on a top of the person’s foot in use.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reservoir disclosed in Miller by having it extend around the person’s ankle, as taught by Cross, for the purpose of providing a more suitable means to secure the reservoir to the body of the patient by allowing the strap to be relatively loose when the chamber is empty while still keeping the bag in place on the leg (see abstract of Cross), thereby preventing interferences with venous return flow of blood in the leg (see abstract of Cross)
Miller, as modified by Cross, is silent to wherein the bottom wall of the reservoir engages and rests on a top of the person’s foot in use.
However, Cross teaches that the fit of the reservoir is adjustable with a plurality of eyes 26 attaching to a stud 25 (fig. 2, eyes 26 engage with stud 25), and therefore suggest that the reservoir can be placed at the ankle to rest atop a person’s foot in use.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the Miller’s reservoir to be placed at the ankle to rest atop a person’s foot, as suggested by Cross, for the purpose of providing a more discrete location for the reservoir in use.
Regarding claim 2, Miller, as modified by Hutzler, discloses wherein the pockets 13, 14 are filled with a lubricant to ease insertion and decrease friction of the catheter (see Hutzler translation, abstract), and appears to teach wherein all of the plurality of pockets 13, 14, 25, and 26 are filled with lubricant (“The recesses can form a lubricant depot”, “this section shows that recesses 13, 14, 25, 26 are formed in this embodiment” NOTE: therefore it appears that all recesses 13, 14, 25, and 26 form a lubricant depot)
However, if this is not clearly envisioned by the applicant, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pockets disclosed in Hutzler such that all four pockets 13, 14, 25, and 26 are filled with lubricant for the purpose of providing a suitable amount of lubricant that can reduce the friction of inserting the catheter as much as possible (see Hutzler, pg. 2, paragraph 4 “catheter trip designed in this way has the advantage that the recesses can form a lubricant depot which, on the one hand, and provide so much lubricant during catheterization that the friction values between the urethral mucosa and the sphincter vesicae or the Urostoma can always be kept as small as possible”)
Regarding claim 3, Miller, as modified by Hutzler, discloses wherein the plurality of pockets each define a crater having a generally parabolic shape (see Hutzler, fig. 4, pockets 13, 14 shows a crater with parabolic shape). 
Regarding claim 5, Miller, as modified by Cross, discloses wherein the reservoir is bendable from an initial linear shape (see Cross, fig. 2, reservoir is shown laid out in linear shape) to a final curved shape (see Cross, pg. 2, lines 14- 16, “In use of the bag, it is strapped around the leg by bringing the straps 27 and 32 around the leg”, thereby suggesting that the bag goes into a final curved shape).
Regarding claim 6, Miller, as modified by Cross, discloses wherein the reservoir has opposite ends that are spaced from each other in the final curved shape (see Cross, pg. 1, lines 64-68, “This displacement will have the effect of bringing closer to one another the two opposed side edges of the chamber, and this effect will increase the tension in the or each leg encircling strap”, thereby suggesting that the two opposed side edges of the chamber are spaced apart).
Regarding claim 7, Miller, as modified by Cross, discloses wherein the reservoir has opposite ends that engage each other in the final curved shape (see Cross, fig. 2, end near stud 25 and the end near stud 28 are indirectly engaged with each other via strap 27.)
Regarding claim 8, Miller discloses wherein the walls of the reservoir are smooth (fig. 1, collection bag 30 appears to be smooth.)
Regarding claim 9, Miller fails to teach wherein the walls of the reservoir are corrugated.
However, Cross teaches wherein the walls of the reservoir are corrugates (figs 2-3, weld lines 35 between vertical channels 34, creating a corrugated reservoir).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the walls of the reservoir disclosed in Miller to be corrugated, as taught by Cross, for the purpose of providing a suitable means of allowing air flow between the bag and the leg, and also flow of venous return blood up the leg (see Cross, pg. 2, line 14-44, “consequent vertical air channels AA at the weld lines 35 between the device and the leg of the wearer will allow both flow of air between the bag and the leg and also flow of venous return blood up the leg in areas immediately below the weld lines 35”), thereby improving user comfort.
Regarding claim 25, Miller discloses wherein the catheter has an expandable balloon 24 adjacent the tip (fig. 1, balloon 24 near opening 20 near tip of catheter 12), and a fill port 26 which a fluid is admitted to fill and expand the balloon in order to anchor the tip in the person’s bladder (paragraph 0018, “In one example, the retention mechanism includes a balloon 24. Once the catheter has been placed within the bladder 4 of the patient, the balloon 24 may be inflated to hold or otherwise anchor the catheter 8 in place. The balloon 24 may be inflated with fluid such as saline or other medically acceptable fluid through an inflation port 26 and inflation lumen 28.”).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Hutzler, Vagenius, and Cross, and in further view of Kaldany (US 6659996)
Regarding claim 4, Miller, as modified by Hutzler, discloses wherein the plurality of pockets each define a cavity (see Hutzler, fig. 4, pockets 13, 14, 25, and 26 form cavities), but fails to teach wherein the cavities are at least partially covered by an overhanging surface of the catheter.
However, Kaldany teaches a device for delivering a substance (abstract) wherein the cavities 220 are at least partially covered by an overhanging surface 215 of the catheter 210 (fig. 11, pouches 220 covered by opposing edges 215 of the wall 213 of sheath 212, col 7, lines 9-30)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of pockets disclosed in Hutzler such that the cavities are at least partially covered by an overhanding surface of the catheter, as taught by Kaldany, for the purpose of providing a suitable means of preventing the lubricant from prematurely spilling from the pockets during insertion of the catheter (see Kaldany, col. 7, lines 9-30, “Opposing edges 215 of the wall 213 of sheath 212 are positioned adjacent to each other… so that the biological agents 222 do not prematurely spill from the pouches 220.”).
Claim 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Hutzler, Vagenius, and Cross, and in further view of Denton (US 20100094173 A1).
Regarding claims 10-11, Miller, as modified by Cross, discloses wherein another of the walls of the reservoir is a top wall (see Cross, fig. 2, top portion of reservoir is a top wall), but fails to teach a rigid, tubular, hollow sleeve extending along a longitudinal axis through the top wall into the compartment and securely held, and wherein the opposite end of the tube is mounted within the sleeve for freedom of movement along the longitudinal axis, and wherein the opposite end of the tube has at least one annual slide collar.
However, Denton teaches a system for catheter drain tubing (abstract) that utilizes a rigid, hollow sleeve extending along a longitudinal axis (see annotated fig. 1 below, fig. 1, telescopic portion 134 communicates with container 138, therefore the sleeve is suggested to be hollow) into a wall of the reservoir 138 into the compartment and securely held (paragraph 0046, telescopic portion maintains a fluid seal with the container, thus suggesting that the sleeve is securely held), and wherein the opposite end of the tube is mounted within the sleeve for freedom of movement along the longitudinal axis (paragraph 0046, “An operable extension structure permits making an adjustment in length, as indicated by two-headed arrow 136, between second end 118 and a drain container 138 in which to collect fluid discharged from the patient.”), and wherein the opposite end of the tube has at least one annual slide collar (see annotated fig. 1 below, paragraph 0046, “Telescopic portion 134 can be formed from a plurality of conduit sections sized to slide with respect to each other, while maintaining a fluid resistant seal to contain fluids between second end 118 and the container 138”).

    PNG
    media_image1.png
    560
    929
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Miller/ Cross, by adding a rigid, tubular, hollow sleeve extending along a longitudinal axis through the top wall and into the compartment and securely held, and wherein the opposite end of the tube is mounted within the sleeve for freedom of movement along the longitudinal axis, as taught by Denton, for the purpose of providing a suitable means for adjusting the length of the catheter in use (see Denton, paragraph 0046).
Denton is silent to wherein the sleeve extends through the top wall of the reservoir, wherein the hollow sleeve is tubular and rigid, and wherein the slide collar is annular.
However, it would have been obvious to one of ordinary skill in the art to modify the sleeve disclosed in Denton to make the sleeve extend through the top wall of the reservoir for the purpose of providing a simpler means of connecting the sleeve to the reservoir without an intermediate connection since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the sleeve tubular for the purpose of providing a suitable shape for optimal fluid flow conditions since it has been held that optimizing the shape of a component of an existing piece of prior art involves only routine skill in the art. The slide collar would subsequently be annular to properly function with the tubular sleeve.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the sleeve disclosed in Denton rigid for the purpose of providing a suitable structure for the telescoping feature disclosed in Denton to keep the sleeve and the annular slide collar a consistent shape, thereby allowing them to properly interact with each other.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Hutzler, Vagenius, and Cross, and in further view of Cawood (US 6736803 B2).
Regarding claim 12, Miller, as modified by Cross, is silent to a flexible drain pipe having an inlet end in fluid communication with the compartment of the reservoir, and an outlet end movable between a raised position above the bottom wall and a lowered position below a bottom wall.
However, Cawood teaches a urinary bag system (abstract) comprising a flexible drain 27 pipe having an inlet end 27a in fluid communication with the compartment of the reservoir 11, and an outlet end 27b movable between a raised position above the bottom wall (fig. 1, flexible drain tube 27 is capable of being moved into a raised position above the bottom wall) and a lowered position below a bottom wall (fig. 3, distal end 27b of flexible drain tube 27 below bottom of bag 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Miller, as modified by Cross, to add a flexible drain pipe having an inlet end in fluid communication with the compartment of the reservoir, and an outlet end moveable between a raised position above the bottom wall and a lowered position below a bottom wall, as taught by Cawood, for the purpose of providing a suitable means of conveniently draining the bag of urine without removing the bag from the patient (col. 1, lines 49-54, “A main aspect of this invention therefore lies in providing a urine collection bag of the type disclosed in U.S. Pat. No. 4,449,971 with an extendable and retractable drainage tube that allows the contents of such a bag to be drained into a toilet bowl even by a patient confined to a wheelchair and without first requiring removal of the bag by the patient.”). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Hutzler, Vagenius,  Cross and Cawood, and in further view of Lavigne (US 4057062 A).
Regarding claim 13, Miller, as modified by Cross and Cawood, discloses substantially the device of claim 12, and further teaches wherein the flexible drain pipe is elongated and is freely manipulatable, but fails to teach wherein the flexible drain pipe has a corrugated wall and is expandable and retractable in length.
However, Lavigne teaches a urine drainage system (abstract) with tubing 14 that is corrugated and is expandable and retractable in length (figs. 1-2, tubing 14 comprises corrugated telescopic members 16 that allows the tube to expand and contract, col. 1, line 68, col. 2, lines 1-4 “The instant device includes an elongated length of flexible hollow tubing 14 that defines a plurality of telescopic members 16. In the extended position the same is about 60 inches in length, whereas when collapsed about 6 inches.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible drain pipe disclosed in Cawood to be corrugated and expandable and retractable in length, as taught by Lavigne, for the purpose of providing a suitable means to conveniently store the tubing when not in use by reducing the length (see Lavigne, col. 1, line 68, col. 2, lines 1-4 “The instant device includes an elongated length of flexible hollow tubing 14 that defines a plurality of telescopic members 16. In the extended position the same is about 60 inches in length, whereas when collapsed about 6 inches.”), thereby minimizing the amount of space the tubing takes when not in use.
Claim 14 is rejected 35 U.S.C. 103 as being unpatentable over Miller in view of Hutzler, Vagenius, Cross and Cawood, and in further view of Garfield (US 20080281284 A1).
Regarding claim 14 Miller, as modified by Cross and Cawood teaches a band to hold the reservoir in a final shape atop a person’s foot (see Cross, fig. 3, strap 27), as well as a strap that can hold the drainage tube in a raised position (see Cawood, flexible strap 30 keeping tubing 27 in place) but fails to teach a band surrounding the reservoir to hold the reservoir in a final shape atop the person’s foot and to hold the outlet end in the raise position.
However, Garfield teaches a urinary leg bag comprising a band 218 surrounding the reservoir 202 to hold the reservoir in a final curved shape (paragraph 0025 “The leg bag 202 includes adjustable straps 218 and 220 at the top and bottom, respectively, preferably with hook and loop fastening elements at the ends of the straps 218, 220 to permit the bag 202 to be secured to the leg of a patient.”, the leg bag 202 would necessarily have a final curved shape to accommodate the curvature of the leg) that is capable of holding a drainage tube in a raised position.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the straps disclosed in Miller to surround the reservoir, as taught by Garfield, for the purpose of providing a more suitable means of securing the bag to the patient’s leg in order to have a more secure grip on the reservoir by pressing it against the user, thereby holding the reservoir more securely to the patient.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Hutzler, Vagenius, Cross, and Cawood, and in further view of Nishtala (US 20110251572 A1). 
Regarding claim 17, Miller, as modified by Cross and Cawood fails to teach a bracket at a side of the reservoir, the bracket having a channel to hold the outlet end in the raised position.
However, Nishtala teaches a fluid reservoir (abstract) with a bracket 112 at a side of the reservoir (fig. 1, housing 112 on a side of the collection bag 102, paragraph 0030), the bracket having a channel to hold the outlet end of the tube 110 in the raised position (fig. 1, tip of tube 110 within a channel/opening of housing 112).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reservoir disclosed in Cross to have a bracket at a side of said reservoir having a channel to hold the outlet end in the raised portion, as taught by Nishtala, for the purpose of providing a suitable means to store the drainage tube to reduce the profile of the system when not in use (see Nishtala, paragraph 0021, “While the bag 102 is in use, the tube 110 of the outlet device 108 may be bent, and stored in a housing 112 coupled to the urine collection bag 102 to reduce the profile of the overall system 100.”).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Hutzler, Vagenius, Cross, and Cawood, and in further view of Lowey (US 5865821 A).
Regarding claim 18, Miller, as modified by Cross and Cawood, discloses substantially the device of claim 12, but fails to teach wherein the drain pipe has a bending line about which the drain pipe is bent between a kinked position in which the urine is prevented from flowing to the outlet end, and an unkinked position in which the urine is permitted to flow to the outlet end.
However, Lowey teaches a urine drainage bag (abstract) wherein the drain pipe 52 has a bending line about which the drain pipe is bent (fig. 3, drain tube and pinch valve 52 folded to be retained in a stowed position, see col. 3, lines 30-34) between a kinked position in which the urine is prevented from flowing to the outlet end (fig. 3 shows the drain pipe 52 in the kinked position), and an unkinked position in which the urine is permitted to flow to the outlet end (col. 3, lines 30-34, the tube is folded when not in use, and unfolded when in use).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drain pipe disclosed in Cawood with a bending line about which the drain pipe is bent between a kinked position and an unkinked position, as taught by Lee, for the purpose of providing a suitable means of controlling fluid flow from the drain pipe by clamping off the outlet until needed (see Lowey, col. 3, lines 30-34), thereby preventing fluid from accidently leaving the reservoir when not in use.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Hutzler, Vagenius, Cross, and Cawood, and in further view of Proulx (US 20080284163 A1).
Regarding claim 19, Miller, as modified by Cross and Cawood, fails to teach wherein the inlet end have a frustoconical shape, and wherein the bottom wall has radial slits bounding an opening in which the frustoconical inlet end is received.
However, Proulx teaches a connection for flexible tubing (abstract) wherein the inlet ends 25 has a frustoconical shape (fig. 4, conduit 30 and barb 32 make a frustoconical shape), and radial slits bounding an opening (fig. 1, flaps 16 in between radial slits) in which the frustoconical inlet end is received (fig. 5, barb 32 engaging with flaps 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Cawood by having the inlet end of the drain pipe comprise a frustoconical shape and have the bottom wall of the reservoir comprise radial slits bounding an opening in which the frustoconical inlet end is received, as taught by Proulx, for the purpose of providing a suitable means of maintaining the inlet end of the drain pipe in the reservoir and resisting downwards movement (see Proulx, paragraph 0036, “When a pulling force, as exemplified by arrow 42 is exerted on conduit 30, the tabs 16, 16a, 16b, and 16c exert a counter force on the bottom surface 36 of barb 32, thereby to effect retention of the conduit 30 in connector 10.”)
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Hutzler, Vagenius, and Cross, and in further view of Daneshvar (US 5460606 A).
Regarding claim 20, Miller, as modified by Cross, fails to teach a guide strap encircling the person’s leg and the tube, and wherein the guide strap has a pair of U-shape members that receive the tube with clearance.
However, Daneshvar teaches a guide strap 326 encircling the person’s leg and the tube (col. 8, lines 25-30, “Fig. 20 shows a strap for holding a Foley catheter which has the adaptor of figs. 18 and 19 on it. The strap 326, 327 has a cradle for the adaptor to sit inside it”), and wherein the guide strap has a pair of U-shape members 314 and 315 that receive the tube (col. 8, lines 11-18, “314 and 315 are cradles for the Foley catheter's body to be situated in.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Miller, as modified by Cross,  to include a guide strap encircling the person’s leg and the tube, and wherein the guide strap has a pair of U-shape members that receive the tube, as taught by Daneshvar, for the purpose of providing a suitable means for keeping the tube secured to the patient, thereby allowing for the tube to be more discretely placed onto the patient
With respect to the limitation of “a pair of U-shaped members that receive the tube with clearance”, the examiner interprets “with clearance” to mean that there is space in between the tube and the U-shaped members
Danesvhar is silent to wherein the tube is received with clearance. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the U-shaped members disclosed in Daneshvar to allow for clearance of the tube for the purpose of providing a suitable area having sufficient space for the tube to be easily and conveniently placed in order to prevent constriction of the tube by the U-shaped members.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Miller, Hutzler, Vagenius, and Cross, and in further view of Douglas (US 20130324975 A1).
Regarding claim 22, Miller, as modified by Cross, discloses substantially the device disclosed in claim 1, but fails to teach a valve on the tube for controlling the urine.
However, Douglas teaches a catheter 51 in use with a storage bag 54 that has a valve 10 (paragraph 0005, “We also provide a urinary catheter valve assembly for controlling the flow of urine from the bladder, the catheter valve having a valve body with first and second ends and an inclined sliding surface with a longitudinal slot therein”) on the tube (fig. 20, valve 10 connecting to tube leading to urine bag 54 using adapter 62).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tube disclosed in Miller by adding a valve on the tube for controlling the urine, as taught by Douglas, for the purpose of providing a suitable means of controlling fluid flow in the catheter and prevent leakage (see Douglas, paragraph 0002, “Because the flow of urine from the bladder is continuous, in order to prevent leakage and to collect urine, a collection device, such as, for example, a urine bag, or another device such as a valve, must be constantly in place on the external end of the catheter.”)
Response to Arguments
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
In response to the applicant’s argument “The cited references of Miller, Hutzler, Vagenius, Cross, Denton, Cawood, Lavigne, Garfield, Nishtala, Lowey, Proulx, and Douglas whether considered alone or in combination, fail to disclose or suggest a “plurality of pockets oriented at opposing angles of inclination relative to the axis of the catheter””, the examiner respectfully disagrees. 
The examiner points out that Hutzler discloses a plurality of pockets oriented at opposing angles of inclination relative to the axis of the catheter as described in the analysis of claim 1 above (see Hutzler, fig. 4, pockets 14 and 25 oriented at opposing angles, and pockets 13 and 26 oriented at opposing angles).
In response to the applicant’s argument “Dependent claim 4 is amended to recite “wherein the plurality of pockets each define a cavity at least partially covered by an overhanging surface of the catheter.””, the examiner notes that a new reference Kaldany is cited for the teachings specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 8:00 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
 /QUANG D THANH/ Primary Examiner, Art Unit 3785